Citation Nr: 1205379	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as seborrheic and contact dermatitis, and skin cancer of the head and face, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board additionally notes that although a September 2009 statement of the case additionally listed service connection claims for a right arm disorder, lower back disorder, posttraumatic stress disorder, right shoulder disorder, and neck disorder.  However, a substantive appeal was not filed with respect to these issues.  See 38 C.F.R. § 20.202 (2011).  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that the issues of service connection claims for a right arm disorder, lower back disorder, posttraumatic stress disorder, right shoulder disorder, and neck disorder remained on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  Moreover, the Veteran specifically indicated in his September 2009 substantive appeal that he was only appealing his service connection claim for a skin disorder.  Therefore, the Board concludes that the issues regarding service connection claims for a right arm disorder, lower back disorder, posttraumatic stress disorder, right shoulder disorder, and neck disorder are not currently on appeal. 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2.  Seborrheic dermatitis and contact dermatitis are not disabilities presumed by VA to be related to exposure to herbicide agents used in Vietnam; and, the competent and credible evidence of record fails to establish that the Veteran's skin disorder manifested in service or are etiologically related to the Veteran's active service, to include herbicide agents.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



(CONTINUED NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in the same January 2008 letter sent to the Veteran regarding his claim for a skin disorder, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  With respect to private treatment records, the January 2008 VCAA notice letter informed the Veteran that he should submit medical evidence from hospitals, clinics, and private physicians of treatment since military service.  He was provided a VA Form 21-4142, Authorization and Consent to Release Information, to authorize release of information from any doctors and/or hospitals concerning any treatment he had received.  Notably, the Veteran did not return this form.  In fact, in a January 2008 VCAA Notice Response, the Veteran indicated that he had no other information or evidence to give to the VA to substantiate his claim and asked that his claim be decided as soon as possible.  Thus, although various VA treatment records, dated prior to January 2008, imply that the Veteran may have been seen by private doctors, the Board finds that the duty to assist the Veteran in obtaining any potentially outstanding documents has been met.  Significantly, the Veteran has not affirmatively mentioned that there are any potentially outstanding relevant private treatment records.  Therefore, the Board finds that it may proceed with a decision in this case without Remanding for additional treatment records.  

Next, the Board acknowledges that a VA medical examination was not provided with respect to his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to this issue.  First, the Veteran's June 1966 separation examination reflected a normal clinical evaluation.  His skin problems are also first demonstrated by treatment record in 2005, which over 30 years following separation from service.  The Board has considered the Veteran's vague statements that he has suffered from skin issues since service.  However, as will be discussed in more detail below, the Board finds that the Veteran is not a credible historian.  The Veteran has also failed to provide any competent medical evidence to support his theory that his skin disorder (seborrheic dermatitis and contact dermatitis) are related to his exposure to herbicides.  Given the absence of evidence of chronic manifestations of skin problems for many years following separation from service, and no competent evidence of a nexus between service and his claim, a remand for a VA examination is simply not warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address the Veteran's contentions that his seborrheic dermatitis and contact dermatitis are due to exposure to herbicides.  The Board parenthetically notes that the Veteran has claimed he suffers from skin cancer however, treatment records do not demonstrate a diagnosis of skin cancer.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a diagnosis of skin cancer during the period under appellate review.  The focus of the analysis below will be on the Veteran's currently diagnosed seborrheic dermatitis and contact dermatitis.  

In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's records establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  As such, it is presumed that the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's diagnosed seborrheic dermatitis and contact dermatitis are not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  There is also no evidence, nor is it argued, that the Veteran has been diagnosed as having chloracne. 

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed skin disorder and in-service herbicide exposure or to any other incident of active service, as will be discussed below. 

The available service treatment records do not reflect complaints or treatment related to a skin disorder.  A June 1966 separation examination reflected normal clinical evaluations of all evaluated body parts and systems.  The Veteran denied ever having had or currently experiencing skin diseases on a report of medical history completed at that time.  The Board recognizes that the Veteran indicated that he had had or currently had boils and mumps, however, it should be noted that the Veteran indicated experiencing these two health problems on his June 1964 induction examination.  

Post-service evidence does not reflect symptomatology associated with a skin disorder for several decades following separation from service.  Specifically, complaints and treatment associated with a skin disorder were first noted on a June 2005 VA Agent Orange Examination.  Therefore, the objective medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to a skin disorder for several decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to this disorder.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of skin problems he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran's reported history of continued symptoms since active service is simply inconsistent with the other evidence of record.  Notably, the Board's attention is drawn to a statement the Veteran provided during a June 2005 VA Agent Orange Examination, at which time he expressly reported that he had been suffered from skin redness in the face and scalp and a skin rash of the chest and extremities since 1975.  The Board finds this statement, which was made to a VA examiner for the purposes of assessing his health, and well in advance of his claim for benefits in November 2007, to be highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It also weighs heavily against his current assertion of experiencing chronic skin problems since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, and while not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1966) and initial reported symptoms and diagnosis in 2005, over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran has provided no explanation as to why he delayed filing a claim for over 30 years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin disorder to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed skin disorder and active duty service, to include exposure to herbicides.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, seborrheic dermatitis and contact dermatitis are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran simply lacks the competency to render an opinion as to the etiology of these disorders.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his skin disorder, to include as being the result of exposure to Agent Orange, are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a skin disorder, claimed as seborrheic and contact dermatitis, and skin cancer of the head and face, to include as secondary to herbicide exposure, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


